Citation Nr: 1620338	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  10-31 689A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Education Center in Muskogee, Oklahoma


THE ISSUES

1.  Whether the debt for the overpayment of VA education benefits, in the calculated amount of $3,000.00, was properly created.

2.  Entitlement to waiver of recovery of an overpayment of VA education benefits in the amount of $3,000.00.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to August 2000.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned at a personal hearing held in June 2011.  A transcript of that hearing has been associated with the Veteran's file.

The Board remanded the Veteran's appeal in May 2014 and December 2015 for additional evidentiary development.  Such was achieved, and the Veteran's appeal has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran has a known history of schizophrenia affecting her mental status and competency.

2.  In December 2009, the Veteran requested an advance payment of educational assistance benefits in the amount of $3,000.00, thereby creating a valid debt.

3.  The Veteran was subsequently determined not to be eligible for the advanced payment.
 
4.  The Veteran is not shown to have willfully committed fraud, misrepresentation, or an act of bad faith in the creation of the overpayment in question.
 
5.  The Veteran's fault in the creation of the debt is outweighed by VA's fault in the creation of the debt and collection of the debt would not result in an unjust enrichment to the Veteran.


CONCLUSIONS OF LAW

1.  The debt for overpayment of VA education benefits, in the calculated amount of $3,000.00, was properly created.  38 U.S.C.A. § 5302 (West 2014).

2.  Recovery of indebtedness created by the valid overpayment of VA educational benefits in the amount of $3,000.00 would be contrary to the principles of equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. §§ 1.956, 1.962, 1.963, 1.965 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to VA's duties to notify and assist the Veteran with this claim, the provisions that set forth notice and assistance requirements on the part of VA in the adjudication of certain claims are not applicable to requests for waiver of recovery of overpayments.  Lueras v. Principi, 18 Vet. App. 435 (2004); Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In any event, because the Board is granting the Veteran's waiver request, any failure to comply with any duties to notify or assist are rendered moot.

The Veteran has appealed the denial of a waiver of recovery of the overpayment of educational benefits in the amount of $3,000.00.  As will be discussed in more detail below, she asserts that she did not know that the one-time payment she received was only for individuals who applied for educational benefits from VA; rather, she was under the impression that the payment was available to all veterans, and part of a government stimulus package.  As such, the Veteran argues that to require repayment of the debt would be unfair and would cause undue hardship, and thus a waiver should be granted. 

On September 25, 2009, the Secretary issued a news release announcing that VA had authorized emergency checks for up to $3,000.00 to be given to students who had applied for educational benefits and who had not yet received their government payment.  The announcement made clear that the funds VA was giving to students were advance payments of the earned benefits for education, and that this money would be deducted from future education payments.  

According to the RO, the Veteran applied for advance payment via the Internet on December 16, 2009.  A U.S. Treasury check for $3,000.00 was issued to the Veteran on that day, and a copy of the check is of record.  According to the RO, when the Veteran made the request for the advance payment, she certified that she would have to repay the advance.  In February 2010, the Debt Management Center (DMC) established the debt for advance payment and notified the Veteran that it was necessary to recoup the $3,000.00.

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See VAOPGCPREC 6-98; Schaper v. Derwinski, 1 Vet. App. 430 (1991).  In this regard, the Board notes that the Veteran has not challenged the amount of the debt, which has been calculated in the amount of $3,000.00, but rather has alleged that she did not understand the purpose of the payment, nor was she aware of the need to pay it back.  In fact, the Veteran was not enrolled in any classes under any education program at the time she applied.  

The December 2009 advance was, essentially, a loan which was to be paid back by offsets from future education benefits.  As the advance payment by definition necessitated the creation of a debt, the Board concludes that the debt in the amount of $3,000.00 for an advance payment of educational assistance benefits was properly created.  Generally, an overpayment of educational assistance constitutes a liability for that individual.  38 U.S.C.A. § 3323; 38 C.F.R. § 21.9695.

Recovery of an overpayment may be waived if there is no indication of fraud, misrepresentation, or bad faith, on the part of the person or the persons having an interest in obtaining the waiver, and recovery of such indebtedness would be against equity and good conscience.  See 38 U.S.C.A. § 5302(c) (West 2014); 38 C.F.R. §§ 1.962, 1.963 (2015).  The RO denied the Veteran's claim for a waiver of indebtedness based on a finding that the Veteran engaged in bad faith, as she applied for the advance payment without being enrolled in any VA education program.

By way of background, the record reflects that the Veteran has had severe schizophrenia for many years, to include for years prior to her December 2009 application.   She is now service-connected for schizophrenia, with a 100 percent disability rating, effective June 3, 2010.  The medical evidence of record demonstrates that, without medication, the Veteran is prone to severe schizophrenic symptoms such as auditory hallucinations, paranoia, mistrust, nightmares, cognitive problems, difficulty concentrating, and behavioral oddities, to include disrobing in public, eating soap, and screaming in other languages.  In short, the Veteran has a known history of schizophrenia affecting her mental status and competency which must be considered in this analysis.

Although it is true that the Veteran applied for this advanced payment without having been enrolled in an education program, upon review of the record, the Board finds that the Veteran did not engage in fraud, misrepresentation, or bad faith.  Indeed, it is not even clear that the Veteran herself filled out the online application for the benefit.  The Veteran testified under oath that she was told by a friend that there were benefits available to veterans as part of a government stimulus package.  She took the Veteran to another person's house, and was told by that person, whom the Veteran had never met, that she could help the Veteran obtain the $3,000 check for a fee of $500.  The Veteran agreed, and before she left the home of the other individual, her application had been submitted online.  The Veteran stipulates that she never knew the benefit had anything to do with education benefits, or that the $3,000 had to be repaid.  She merely understood the benefit to be a one-time payment as part of a stimulus package paid out from the government to military veterans.  

In denying the Veteran's application for a waiver of indebtedness, the RO determined that the Veteran acted in bad faith in the creation of the overpayment.  The RO stated that "when [the] claimant requested the $3,000 advance payment, she certified that she understood she would be responsible for repayment of the funds issued."  See the August 2010 Statement of the Case.  Unfortunately, the record does not contain the Veteran's actual application form, so there is no way for the Board to actually confirm that the Veteran herself actually certified understanding of the terms of the award.  Attempts to obtain this form have proved fruitless.

The term "bad faith" generally describes unfair or deceptive dealing by one who seeks to gain thereby at another's expense.  Thus, a debtor's conduct in connection with a debt arising from participation in a VA benefits/services program exhibits bad faith if such conduct, although not undertaken with actual fraudulent intent, is undertaken with intent to seek and unfair advantage, with knowledge of the likely consequences, and results in a loss to the government.  38 C.F.R. § 1.965(b)(2).  

The Board finds the Veteran's account of how she learned of the award, and how she received "assistance" in applying for the award credible.  While the Veteran might have taken more care to understand what was being offered to her, the Board finds no evidence that the Veteran engaged in fraud, misrepresentation or bad faith in applying for the advanced payment, as the credible evidence demonstrates that she was misled by others and did not have knowledge of the likely consequences of applying for the advanced payment.  Again, the Board takes into account the Veteran's schizophrenic illness which, only 6 months later, was determined to result in total occupational and social impairment.  Her mental capacity to enter into this transaction with a full understanding of the benefits and consequences is highly suspect.  Thus, the Board cannot find the presence of fraud, misrepresentation, or bad faith.

In the absence of fraud, misrepresentation, or bad faith, consideration may be given as to whether recovery of the overpayment would be against equity and good conscience.  The standard "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  The decision reached should not be unduly favorable or adverse to either side.  The phrase "equity and good conscience" means arriving at a fair decision between the obligor and the Government.  38 C.F.R. § 1.965 (2015).

In making this determination, consideration will be given to the following elements, which are not intended to be all-inclusive: (1) the fault of the debtor; (2) balancing of faults between the debtor and VA; (3) undue hardship of collection on the debtor; (4) whether collection would defeat the purpose of an existing benefit to the veteran; (5) whether failure to collect a debt would result in the unjust enrichment of the veteran; and (6) whether the veteran changed positions to his detriment in reliance upon a granted VA benefit.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

Generally, for a notice of indebtedness issued on or after April 1, 1983, a request for waiver of the indebtedness shall only be considered if made within 180 days following the date of notice.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(b).  There is no issue of timeliness in the Veteran's case as the request for a waiver was received within 180 days following the date of notice of indebtedness.

Regarding fault of the debtor in creating the debt, as discussed above, the Board believes the Veteran when she states that she was misled into thinking she was entitled to a $3,000 payment from the government.  She had no actual knowledge of the prerequisite requirements for the advanced payment, nor was she aware that the payment was indeed a debt requiring repayment.  Notably, VA cannot provide documentary proof of this transaction evidencing that the Veteran even filled out the online application form (which included a certification of terms) herself.  The claims file also contains no documentation indicating that the Veteran was informed of the terms of the advanced payment, and her later communications suggest that she did not understand such terms.  Without documentation as to what the Veteran was told by VA, or what she may or may not have agreed to when she submitted for the benefit, the extent of any fault of the Veteran in creating the debt is at best unclear.  

Additionally, the Board reiterates that the Veteran's mental illness impaired her capacity to fully understand the transaction at hand.

Regarding fault of VA, while the onus of providing truthful information on an application form for any benefit with the government is on a claimant, there were no procedures in place to protect this mentally ill claimant for filing for a benefit for which she had no entitlement.  There was no procedural safeguard in place to even verify whether the Veteran was indeed a participant in any education program before issuing a check for $3,000 and sending it to the Veteran.  If even cursory safeguards had been in place, the Veteran's application for benefits would have been denied by VA outright.

The Board finds the fault of VA to be higher than that of the Veteran in the creation of the $3,000 debt, especially considering the fact that the Veteran is severely disabled with a reality-altering mental health disorder and no procedural safeguards were in place to verify eligibility for the benefit sought before a check was issued.

In light of the fact that (1) the Veteran has suffered from a severe mind-altering schizophrenia disability for several years, to include prior to applying for the advanced payment at issue in this case; (2) that the Veteran has provided competent and credible testimony indicating that she was a victim of a scam upon which other individuals misrepresented her eligibility status as a means to obtain money from the government; (3) that the Veteran's application was likely filled out by someone else online, and no copy of that application form is available for review; and (4) that VA made no cross-check to verify the Veteran's participation in any VA education program before issuing an advanced payment for education benefits to the Veteran, the Board believes it would be against equity and good conscious to require the Veteran to pay the $3,000.00 debt back.  

Even if the Board were to find that collection of the debt would not pose an undue hardship on the Veteran, that collection would not defeat the purpose of the benefit, that failure to collect would result in an unjust enrichment, and that the Veteran did not change positions to her detriment in reliance upon the VA benefit, the Board finds that equity and good conscience demands reasonableness an moderation in the exercise of the Government's rights.  While the Veteran received payment for which she was never entitled, she fell victim to a scam that successfully took advantage of an unchecked system.  Considering the relatively low dollar amount at issue, the Board does not believe that its decision is unduly favorable or adverse to either side.  


ORDER

A debt in the amount of $3,000.00 for an advance payment of VA educational benefits was properly created.  

Waiver of recovery of an advance payment of VA educational benefits in the amount of $3,000.00 is granted.



____________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


